                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 MIKE BAKER,                                        Case No. 1:16-cv-01737-AWI-BAM (PC)
                        Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM TO TRANSPORT
 v.                                                 MIKE BAKER, CDCR # K-76592,
                                                    PLAINTIFF
 E. BEAM, et al.,
                                                    DATE: November 8, 2019
                        Defendants.                 TIME: 8:30 a.m.

        MIKE BAKER, inmate, CDCR # K-76592, a necessary and material witness on his own
behalf in a settlement conference in this case on November 8, 2019, is confined at Mule Creek
State Prison, 4001 Highway 104, Ione, CA 95640, in the custody of the Warden. In order to secure
this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate at California State Prison, Corcoran, 4001 King
Avenue, Corcoran, CA 93212 on November 8, 2019, at 8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of court proceedings or as ordered by the court; and thereafter to return
the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: October 8, 2019                   /s/ Barbara A. McAuliffe
                                     UNITED STATES MAGISTRATE JUDGE
